Citation Nr: 1502790	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  10-13 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether the proper amount of severance pay was withheld from compensation benefits.  

2.  Entitlement to an initial rating higher than 10 percent for chronic right ankle strain.  

3.  Entitlement to a rating higher than 10 percent for chronic left ankle strain.  

4.  Entitlement to an initial rating higher than 10 percent for right knee retropatellar pain syndrome.  

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for bilateral hearing loss.  

7.  Entitlement to service connection for a left knee disorder, status post anterior cruciate ligament (ACL) repair.  
8.  Entitlement to an initial rating higher than 10 percent for dislocation of the left shoulder, status post Bankart procedure.  

9.  Entitlement to an initial rating higher than 10 percent for a right shoulder disability, including manifested by subluxation.  

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to December 2005.  His DD Form 214 shows he is a combat Veteran, as evidenced by his receipt of the Combat Action Ribbon.  

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a December 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  
In a June 2014 decision since issued, during the pendency of this appeal, a local Decision Review Officer (DRO) increased the rating for the Veteran's chronic right ankle strain from 0 to 10 percent retroactively effective from December 16, 2005.  He since has continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability, absent express indication otherwise, so receipt of a higher rating, but less than the maximum possible rating, does not abrogate a pending appeal).  

As support for these claims, the Veteran testified at a videoconference hearing in November 2014 before the undersigned Veterans Law Judge (VLJ) of the Board.  

In his November 2014 hearing testimony, the Veteran additionally maintained that he had stopped working full time because of his service-connected right shoulder disability.  See the November 2014 Board hearing transcript.  In several precedent decisions, the U.S. Court of Appeals for Veterans Claims (Court/CAVC) held that a claim for a TDIU is part and parcel of an increased-rating claim, so not a separate claim, when this derivative claim is either expressly alleged or otherwise raised by the record.  See, e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009).  Because the Veteran raised this derivative TDIU claim in conjunction with his increased-rating claim for his right shoulder disability, the Board is additionally assuming jurisdiction over this derivative TDIU claim.  

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS), so is paperless.

Additional claims of entitlement to service connection for a neck disorder, including as secondary to the service-connected shoulder disability; a back disorder, also including as secondary to the service-connected shoulder disability; obstructive sleep apnea, including as secondary to service-connected posttraumatic stress disorder (PTSD); and hypertension, also including as secondary to the service-connected PTSD, have been raised by the record in an August 2014 statement, but have not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these additional claims, so is referring them to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

As for the claims that are currently before the Board, those for increased ratings for the dislocation of the left shoulder, status post Bankart procedure, and as concerning the right shoulder, including the subluxation, as well as for a TDIU require further development before being decided on appeal, so rather than immediately deciding them the Board is remanding these claims to the AOJ.  Whereas the Board, instead, is going ahead and deciding the claims for chronic right ankle strain, chronic left ankle strain, right knee retropatellar pain syndrome, bilateral hearing loss, tinnitus, and a left knee disorder status post ACL repair.  


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in this case, the Veteran indicated at the outset of his November 2014 videoconference hearing before the Board that he is withdrawing his claim concerning whether the proper amount of severance pay was withheld from his compensation benefits.  He clarified the matter had been resolved.

2.  His service-connected chronic right and left ankle strains are manifested by subjective complaints of pain and objective evidence of moderate limitation of motion.  

3.  His service-connected right knee retropatellar pain syndrome is manifested by complaints of pain with no objective evidence of subluxation, instability, flexion limited to 15 degrees, or extension limited to 15 degrees.  

4.  It is just as likely as not, however, his tinnitus incepted during his service.  

5.  That said, a ratable bilateral hearing loss disability for VA compensation purposes has not been diagnosed or otherwise shown to exist since the filing of this other claim.  

6.  There is clear and unmistakable evidence he had a left knee disorder prior to beginning his military service and clear and unmistakable evidence his service did not permanently worsen it.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the substantive appeal concerning the claim of whether the proper amount of severance pay was withheld from compensation benefits.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria are not met for ratings higher than 10 percent for the chronic right and left ankle strains.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.45, 4.59. 4.71a, Diagnostic Code (DC) 5271 (2014).  

3.  The criteria also are not met for a rating higher than 10 percent for the right knee retropatellar pain syndrome.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.45, 4.59, 4.71a, DCs 5024, 5257 (2014).  

4.  But resolving all reasonable doubt in his favor, the Veteran's tinnitus is the result of injury, namely acoustic trauma, incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

5.  The criteria are not met, however, for entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

6.  The Veteran's pre-existing left knee disorder was not aggravated during or by his service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal (VA Form 9 or equivalent statement) may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  

Here, at the outset of the November 2014 videoconference hearing before the Board, so prior to the promulgation of a decision in this case, the Veteran indicated that the issue concerning whether the proper amount of severance pay was withheld from his compensation benefits since had been resolved.  The Board therefore finds that he has withdrawn this claim.  Consequently, there remain no allegations of errors of fact or law for appellate consideration concerning this claim.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.  

II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2014).  

The Veteran was provided this required notice and information for establishing his entitlement to service connection for his disabilities in a May 2006 letter, prior to the initial adjudication of his claims in the December 2006 rating decision at issue, so in the preferred sequence (keeping in mind his claims arose in this context).  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

With respect to the increased-rating claims, he is challenging initial evaluations assigned following the granting of service connection for his bilateral ankle disabilities and right knee disability.  The Court has held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been satisfied.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  So in this circumstance VA does not have to provide additional VCAA notice concerning these "downstream" disability rating and effective date elements of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  

A February 2010 SOC adjudicated these downstream claims after the Veteran had expressed his timely disagreement with the initial ratings assigned for his bilateral ankle and right knee disabilities.  Therefore, he has received all essential notice, has had a meaningful opportunity to participate effectively in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  Neither he nor his representative has alleged any prejudice with regard to the content or timing of the notice he was provided, certainly not shown that any such error is outcome determinative of the claims.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA also has a duty to assist the Veteran with these claims by obtaining all potentially relevant records and providing an examination or obtaining a medical opinion when needed to assist in making a decision on the claims.  Here, to satisfy this additional obligation, the Veteran's VA records and identified private treatment records have been obtained and associated with the electronic file for consideration.  

He was also provided VA compensation examinations that, collectively, contain a description of the history of the disabilities at issue, document and consider the relevant medical facts and principles, and record the relevant findings for evaluating his bilateral ankle disabilities and right knee disability in relation to the applicable rating criteria.  He was also afforded VA examinations for his service-connection claims, which contain opinions regarding the etiologies of these other claimed disabilities, including especially in terms of any potential relationship with his military service.  Therefore, VA's duty to assist with respect to obtaining all relevant records, examinations, and opinions has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Finally, as already alluded to, the Veteran also testified at a videoconference hearing before the Board.  The hearing was in compliance with proper procedure as the presiding VLJ, the undersigned, explained the issues, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate them.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran and his representative have not made the RO or the Board aware of any additional evidence still needing to be obtained in order to fairly decide these claims.  They have been given ample opportunity to present evidence and argument in support of these claims, including as mentioned during the hearing.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the appeal of these claims has been obtained and they are ripe for appellate review.  VA has complied with all procedural due process requirements.  See 38 C.F.R. § 3.103 (2014).  


III.  The Merits of the Increased-Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  All reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Where, as here, the question for consideration is the propriety of the initial evaluations assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a "staged" rating are required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  VA adjudicators must consider whether to assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others.  The Court since has extended this practice even to established ratings, so not just initial ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  


The Court has held that VA must analyze evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other DCs assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to cases involving arthritis).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id. at 36.  When the DC is not predicated on the loss of range of motion, or the Veteran already has the highest 

available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (noncompensable) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 regarding arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id.

It is the intention of the rating schedule to recognize any painful, unstable or malaligned joint, due to healed injury, by assigning at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59 (2014).  The Court in Burton v. Shinseki expressly determined that 38 C.F.R. § 4.59 provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  25 Vet. App. 1, 4-5 (2014).  

When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Chronic Right and Left Ankle Strains

The Veteran's service-connected right and left ankle strains are each currently evaluated as 10-percent disabling under 38 C.F.R. § 4.71a, DC 5271.  Under DC 5271, limited motion of the ankle warrants a 10 percent disability evaluation if moderate and a 20 percent evaluation if marked.  38 C.F.R. § 4.71a, DC 5271.  The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2014).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2014).  

Normal ankle dorsiflexion is from zero to 20 degrees and normal plantar flexion is from zero to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II (2014). 

In June 2006, the Veteran was afforded a VA examination for his service-connected bilateral ankle disability.  He complained of intermittent, non-constant pain in both ankles.  He informed the examiner that the pain becomes noticeable with prolonged standing and walking.  He also admitted to experiencing crepitus and stiffness in the left ankle.  He denied soaking his feet, rubbing any ointments on his ankles, or using external supports.  

Upon physical examination testing of the ankles, the examiner noted that the circumferential measurements of the ankles were equal, both arches were well preserved at rest and weight bearing, and the Veteran was able to heel and toe walk without incident.  As far as the right ankle, the mortis was nontender or swollen with no crepitus present.  Range of motion testing for the right ankle showed 11 degrees of dorsiflexion and 39 degrees of plantar flexion with stiffness and pain and no weakness, fatigability, or incoordination.  Upon repetitive motion testing, the range of motion functionally of the right ankle was not further limited by pain, stiffness, or fatigability.  With regard to the left ankle, there was no swelling, but the presence of some crepitus during dorsiflexion and plantar flexion.  Range of motion testing of the left ankle showed 9 degrees of dorsiflexion and 42 degrees of plantar flexion with stiffness and pain, and no evidence of fatigability, weakness, or incoordination.  Upon repetitive testing, the range of motion of the left ankle was not further functionally limited by pain, stiffness, fatigability, weakness, or incoordination.  X-ray testing showed no acute fractures, dislocations, or significant arthritic changes.  There were no radiopaque foreign body densities.  The impression was indicated as negative bilateral ankles.  The VA examiner diagnosed the Veteran with chronic right and left ankle strains.  

The Veteran underwent a second VA examination for his service-connected left ankle disabilities in April 2014.  The Veteran reported complaints of daily popping and crackling in each ankle, along with soreness.  He reported no history of flare-ups and denied the use of assistive devices.  He stated that his activities of daily living are not affected by his ankles, and he has not had any treatment for his service-connected bilateral ankle disabilities since his military service.  

Physical examination testing revealed normal alignment of the ankles when standing.  There was no tenderness on palpation, anteriorly, medially, laterally, or posteriorly about the ankles, as well as no tissue swelling, joint effusion, or calf atrophy.  Joint stability testing was negative for both the anterior drawer and talar tilt tests.  Range of motion testing reflected 20 degrees of dorsiflexion bilaterally, 40 degrees of plantar flexion bilaterally, inversion of the subtalar joint bilaterally to 30 degrees, and eversion bilaterally to 20 degrees.  The examiner noted complaints of pain at the full dorsiflexion bilaterally.  After repetition, there was no change in motion, but there was pain, along with the subjective observation of weakness, fatigability, and the likely lack of endurance based upon the decreased strength that the Veteran subjectively showed after repeated motion.  Muscle strength testing was 3/5 for ankle plantar flexion, dorsiflexion, inversion, and eversion.  The examiner specifically noted in the examination report that the Veteran's complaints of weakness are either the result of decreased effort on the part of the Veteran or pain, but admitted to not being able to determine which of the two is present.  X-ray testing showed very small calcaneal spurs of the calcaneus at the point of attachment of the plantar fascia with no evidence of osteoarthritis.  The Veteran was diagnosed with bilateral ankle strain.  

In considering the evidence of record, the Board concludes that the Veteran is not entitled to higher disability ratings for his service-connected chronic ankle disabilities.  The medical evidence, as previously stated, shows that the Veteran exhibited right ankle dorsiflexion to 11 degrees, right ankle plantar flexion to 39 degrees, left ankle dorsiflexion to 9 degrees, and left ankle plantar flexion to 42 degrees in June 2006.  In April 2014, he demonstrated dorsiflexion bilaterally to 20 degrees and plantar flexion bilaterally to 40 degrees.  The combination of loss of motion and pain-related symptoms is moderate in degree and would not be properly characterized as being commensurate to marked limitation of motion.  While the Veteran's limitation of dorsiflexion in the left ankle was limited by more than half of the normal range of motion in June 2006, plantar flexion was shown to be very close within normal limits.  Additionally, range of motion testing conducted at the April 2014 VA examination reflected normal findings.  Therefore, initial ratings in excess of 10 percent for chronic right ankle strain and left ankle strain are not warranted.  

The Board has evaluated the Veteran's right and left ankle disabilities under all other potentially applicable diagnostic codes to determine whether he can be rated higher than 10 percent for both ankles.  Under the criteria of Diagnostic Code 5270, anklyosis of the ankle in plantar flexion, less than 30 degrees warrants a 20 percent rating.  Ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between zero and 10 degrees warrants a 30 percent disability rating; and ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity warrants a 40 percent disability rating.  By definition, ankylosis contemplates a total absence of joint mobility.  Dinsay v. Brown, 9 Vet. App. 79 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  While the Veteran demonstrated left ankle dorsiflexion to 9 degrees at the June 2006 VA examination, the examination report notes that the Veteran has motion of the left ankle.  There is no evidence that the joint is not in a fixed position, and the examiner did not indicate that the Veteran had anklyosis of the left ankle.  Difficulty walking, pain, and stiffness do not equate to ankylosis.  Therefore, the Veteran's bilateral ankle disabilities do not warrant higher ratings under DC 5270 or DC 5272 because he has never demonstrated or been diagnosed with ankylosis of the ankle.  In addition, the Veteran has never been diagnosed with malunion of the os calcis or astragalus and never underwent astragalectomy, thus, DCs 5273 and 5274 are not for application in this case.  Furthermore, there is no evidence that the Veteran suffers from degenerative joint disease in the right and left ankles.  In fact, x-ray results from June 2006 and April 2014 found no evidence of degenerative joint disease.  As such, DC 5003 would not assist the Veteran in obtaining higher disability ratings.  See 38 C.F.R. § 4.71a, DCs 5003, 5270, 5272, 5273, 5274 (2014).

The Board additionally has considered whether, due to additional limitation of motion owing to pain, swelling, weakness, or premature or excess fatigability, the Veteran's service-connected bilateral ankle disabilities more nearly approximate the next-higher 20 percent rating under DC 5271.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Board acknowledges the Veteran's continuing complaints of pain and stiffness in his ankles.  The Board also notes the April 2014 examiner's subjective observation of weakness, fatigability, and lack of endurance.  The examiner explained that he could not determine whether the weakness is the result of decreased effort on the part of the Veteran or actual pain.  However, at both VA examinations, the examiners noted that the range of motion functionally of the ankles was not further limited on repetitive motion above and beyond the restriction indicated.  Thus, the Board finds that any functional impact of pain associated with the Veteran's service-connected right and left ankle disabilities has been contemplated in the 10 percent ratings currently assigned since, based on the results of the range of motion testing, he would at most be entitled to the most minimum 0 percent ratings were it not for consideration of this pain, therefore acknowledgement of it.  

Based upon the law of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether staged ratings are appropriate.  Since, however, the Veteran's symptoms have remained constant at 10 percent ratings for his right and left ankle disabilities, staged ratings are unjustifiable.  

For these reasons and bases, the preponderance of the evidence is against the Veteran's claims for ratings higher than 10 percent for the Veteran's service-connected chronic right and left ankle strains, and as such, the claims must be denied.  See 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.  


Right Knee Retropatellar Pain Syndrome (RPPS)

The Veteran's service-connected right knee disability is currently evaluated under 38 C.F.R. § 4.71a, DCs 5257-5024.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Under DC 5257, recurrent subluxation or lateral instability warrants a 10 percent rating if slight, a 20 percent rating if moderate, and a 30 percent rating if severe.  The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," under 38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.  

DC 5024 provides that tenosynovitis is to be rated on limitation of motion of the affected part as degenerative arthritis.  

Under DC 5260, limitation of flexion of the leg, a 0 percent (noncompensable) rating is assigned when flexion is limited to 60 degrees.  A 10 percent rating is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, a 0 percent (noncompensable) rating is assigned for a limitation of extension of the leg to 5 degrees.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is assigned in the case of extension limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is assigned for limitation of extension to 45 degrees.  See 38 C.F.R. § 4.71a, DC 5261.

Under DC 5003, which pertains to degenerative arthritis, arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint involved.  However, if the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating will be applied if limitation of motion is established by X-ray findings and objective evidence of limitation of motion, such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2014). 

A claimant who has arthritis as shown by x-ray and instability of the knee may be rated separately under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  For a knee disability rated under DC 5257 or DC 5259 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, the limitation of motion under DC 5260 or 5261 need not be compensable but must at least meet the criteria for a noncompensable rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  Separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 20.101(a) (2014). 

VA's General Counsel has considered a hypothetical situation in which a knee disability was evaluated under DC 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that DC 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261.

At the June 2006 VA examination for his service-connected right knee disability, the Veteran complained of daily problems, which included locking, crepitus, and stiffness.  He indicated that the level of discomfort was a 5 out of 10.  He explained that the locking occurs at least several times weekly, requiring manual manipulation at the patella and twisting his leg in order to fully extend it.  He further added that cold weather bothers his knee, but does not wear any right knee support devices, and endures flare-ups at least twice weekly for hours.  During the flare-ups, the Veteran admitted to elevating his knee, but does not typically apply ice, heat, or ointments to it.  

Upon physical examination testing, the examiner noted that the right knee reflected positive crepitus on flexion and extension, along with tenderness in the medial joint line on direct patellar compression.  Range of motion testing showed extension to 0 degrees and flexion to 111 degrees with the limiting features of pain and stiffness, and not fatigability, weakness, or incoordination.  Upon repetitive use testing, the Veteran's range of motion of the right knee was not further limited by pain, fatigability, stiffness, or lack of endurance.  McMurray and drawer testing was negative, and while valgus pressure caused medial joint line tenderness, there was no gross clinical instability of the right knee.  There was also no effusion present.  X-ray testing of the right knee showed no acute fractures, dislocations, radiopaque foreign body densities or bone destructions.  The examiner diagnosed the Veteran with retropatellar pain syndrome of the right knee.  

The Veteran's service-connected right knee was again examined in April 2014.  The Veteran complained of pain in his right knee after walking 45 minutes.  He denied having flare-ups associated with his right knee as well as the use of any assistive devices.  


Physical examination of the Veteran showed he demonstrated normal alignment.  The examiner noted that he walks with a slightly stiff-legged limp favoring the left lower extremity.  He complained of medial joint line tenderness of the right knee.  There was normal alignment and tracking of the patella, with no subluxation or joint effusion.  Lachman's, posterior drawer, medial stability, and lateral stability testing were all negative.  Range of motion of the right knee was extension to 0 degrees and flexion to 100 degrees, with no change in motion with repetition.  The examiner indicated that the Veteran complained of pain at the extreme of full flexion.  There was no evidence of weakness, fatigability, pain, or lack of endurance.  Muscle strength testing was 3/5 for right knee flexion and 3/5 for right knee extension.  However, the examiner reported that he could not determine whether the Veteran actually has pain or was not providing full effort during testing.  The examiner concluded that the Veteran's overall affect and anger may influence the subjective nature of evaluating his muscle strength.  X-rays of the right knee were negative, the examiner diagnosed the Veteran with retropatellar pain syndrome of the right knee.

Based on the evidence of record, a rating higher than 10 percent is not warranted for the Veteran's service-connected right knee retropatellar pain syndrome.  First, a rating under DC 5257 is unwarranted.  There are no findings of instability or subluxation at any point during the appeal period, certainly not on a recurrent basis, and the Veteran has not alleged any such symptoms.  Moreover, the records of his two VA examinations indicate that objective diagnostic testing for instability and subluxation (e.g., drawer, McMurray, etc.) has been overwhelmingly unremarkable.  

Second, the Veteran is not shown to be entitled to a higher rating under DC 5260 because he does not have sufficient limitation of flexion, even when considering the extent of his pain.  Even the most minimum rating of 0 percent under this DC requires flexion limited to 60 degrees.  The most minimum compensable rating of 10 percent, in comparison, requires flexion limited to 45 degrees.  But throughout the pendency of this claim, the Veteran's right knee flexion has been limited to 110 degrees at the June 2006 examination and to 100 degrees at the April 2014 examination, even when accounting for pain and repetitive motion (i.e., prolonged use).  And although the April 2014 VA examination noted that pain, weakness, fatigability, and lack of endurance was present throughout his range of motion, there is no indication this resulted in a level of impairment consistent with a compensable degree of limited flexion.  In other words, pain throughout a range of motion, alone, does not result in functional limitation consistent with flexion limited to 30 degrees given that his overall right flexion was to100 degrees.  See Mitchell, supra.

Similarly, a higher rating under DC 5261 requires extension limited to 15 degrees.  However, extension repeatedly has been to 0 degrees during the pendency of this claim, so the Veteran continually has had what amounts to normal extension, again, even when accounting for his pain and repetitive motion.  

The Board has also considered other possible rating codes for a higher rating for the Veteran's service-connected right knee disability; however, there is no evidence of ankylosis, dislocation of the semilunar cartilage, removal of the semilunar cartilage, impairment of the tibia and fibula for evaluation, or evidence of genu recurvatum.  Thus, DCs 5256, 5258, 5259, 5262, and 5263 are not for application in this case and do not provide a higher rating for the service-connected right knee retropatellar pain syndrome.  See 38 C.F.R. § 4.71a, DCs 5256, 5258, 5259, 5262, and 5263 (2014).  

Under VAOPGCPREC 9-04, separate ratings under DC 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint.  In this case however, there is no compensable loss of flexion or extension of the right knee.  A higher rating is also not warranted under DC 5003 because there is no evidence of arthritis in the right knee.  In fact, the April 2014 examiner noted that most recent x-ray results showed no evidence of posttraumatic osteoarthritis.  See 38 C.F.R. § 4.71a, DC 5003.  

The presence of pain is contemplated in the current rating criteria.  What is of equal importance is the remaining functional use.  See Deluca, 8 Vet. App. at 206-07.  While the April 2014 examiner noted pain, weakness, and fatigability caused possibly by the Veteran's service-connected right knee disability, there is no indication that pain, weakness, and fatigability have caused functional loss greater than that contemplated by the 10 percent evaluation assigned.  The degree of limitation of motion is contemplated in the current rating.  Therefore, the Board finds that the holding in DeLuca and the provisions of 38 C.F.R. §§ 4.40 and 4.45 does not provide a basis for a higher rating.  

Based upon the law of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether staged ratings are appropriate.  Since, however, the Veteran's symptoms have remained constant at a 10 percent rating for his right knee disability, staged ratings are unjustifiable.  

For these reasons and bases, the preponderance of the evidence is against the Veteran's claim for a rating higher than 10 percent for the Veteran's service-connected right knee retropatellar pain syndrome, and as such, the claim must be denied.  See 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.  

Extra-schedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to VA regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

According to the holding Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

The Board is precluded from assigning an extra-schedular rating in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right ankle, left ankle, and right knee disabilities with the established criteria found in the Rating Schedule for this disabilities show that the rating criteria reasonably describe his disabilities levels and symptomatology (e.g., chronic pain, consequent limitation of motion, etc.).  These disabilities do not result in any impairment or symptoms falling so far outside the Rating Schedule as to render it inadequate to properly evaluate these disabilities.  Consequently, referral of these claims for extra-schedular consideration is unwarranted.  Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996) Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).  Therefore, even if his disability picture was exceptional or unusual, referral would not be warranted.  


IV.  The Merits of the Service-Connection Claims

Service connection may be established for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a chronic (permanent) worsening of the condition beyond its natural progression.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to service connection generally requires having:  (1) competent and credible evidence of current disability; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a correlation ("nexus") between the disease or injury in service and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For a showing of chronic disease in service, or within an applicable presumptive period, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  However, service connection based on a theory of continuity of symptomatology is applicable only for those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  By regulation, sensorineural hearing loss is subject to service connection based on continuity of symptomatology as an "organic disease of the nervous system".  Moreover, VBA's M21-1MR has a section titled "Determining Impaired Hearing as a Disability," which includes the following note:  "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  M21-1MR III.iv.4.B.12.a.

Tinnitus, on the other hand, is not a condition identified in § 3.309(a) as chronic, per se, so resultantly is not subject to this alternative continuity of symptomatology proof and pleading exception provided by § 3.303(b).  Still, tinnitus is defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1956 (31st ed. 2007).  So by its very nature, it is an inherently subjective condition.  Therefore, the Veteran is competent even as a layman to make this proclamation of continuous tinnitus since service.  See Charles v. Principi, 16 Vet. App. 370 (2002) ("ringing in the ears is capable of lay observation").

A veteran is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  
38 U.S.C.A. § 1111.

According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994).  

If a preexisting disability is noted upon entry into service, the Veteran may not bring a claim for service connection for that disability on a direct-incurrence basis, only instead a claim for aggravation of the disability during or as a result of his service.  But in this circumstance, the provisions of 38 C.F.R. § 1153 apply and he has the burden of establishing aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); see also 38 C.F.R. § 3.306.  

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that it was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (holding that VA, rather than the claimant, bears the burden of proving that a disability preexisted service and was not aggravated therein); 70 Fed. Reg. 23,027, 23,029 (May 4, 2005) (applies to claims pending on or filed after May 4, 2005).  

A preexisting disease will be considered to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Mere temporary or intermittent flare-ups of a preexisting injury or disease are insufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  But clear and unmistakable evidence is required to rebut the presumption of aggravation when the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  A claimant is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches.  Cotant v. Principi, 17 Vet. App. 116 (2003).

That said, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  


Independent medical evidence generally is needed to support a finding that the pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is incapable of opining on matters requiring medical knowledge.  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

That said, laypersons also have been found not competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Tinnitus

The Veteran attributes tinnitus to acoustic trauma experienced during his active service.  Specifically, at the November 2014 Board hearing, the Veteran testified that while serving as a heavy machine gunner on a Humvee, he fired fifty caliber machine guns (M240).  He explained that he noticed ringing in his ears shortly after being in Iraq.  The Veteran contends that his tinnitus originated in service and has continued since that time.  

Review of the Veteran's DD Form 214 shows that his military occupational specialty (MOS) was a military police officer, i.e., MP, and he is the recipient of the Combat Action Ribbon, along with other medals and awards.  Given his documented combat status, his assertions as to in-service noise exposure are accepted as credible since consistent with the circumstances, conditions and hardships of his service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  It is therefore conceded that he sustained acoustic trauma during his service, owing to repeated exposure to excessively loud noise, especially in a combat environment.  He still has to show that his tinnitus is a result or consequence of that noise exposure, however, even accepting that it occurred in combat.  In other words, his combat service is only sufficient to show he sustained relevant injury during his service (in the way of acoustic trauma), not also that he necessarily has consequent disability either in the way of tinnitus and/or hearing loss.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  Fortunately, there is such indication as concerning his alleged tinnitus, though not also regarding his alleged hearing loss.  So his tinnitus claim is being granted but his hearing loss claim, instead, denied.

His service treatment records (STRs) reflect no complaints, treatment, or diagnosis of tinnitus.  There also are no complaints, treatment, or diagnosis of tinnitus in his post-service treatment records.  Nevertheless, in June 2006 he was afforded a VA audiological examination.  He reported first noticing tinnitus during his tour in Iraq.  He described the tinnitus as a "ringing" sound.  After examination testing, the examiner concluded that the Veteran's tinnitus is not related to his military service because there was no evidence of acoustic damage at the ratable frequencies.  

The Veteran is competent to provide a diagnosis of tinnitus because it does not involve a complex medical question.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Furthermore, he is competent to report experiencing tinnitus since his service.  For VA purposes, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, if a Veteran such as him reports ringing in his or her ears, then a diagnosis of tinnitus is generally conceded without further examination.  In addition to the diagnosis of tinnitus being reliant upon lay statements, the etiology of the disorder is similarly reliant upon them - so long as the Veteran's written and oral testimony concerning the time of inception and duration of this disease is credible to, in turn, ultimately have probative value.  And the Board finds no reason to question the Veteran's credibility regarding when he first experienced tinnitus and whether it has persisted during the several years since.

When considered in the light of the Veteran's reports of tinnitus since service, the nature of his military service as an MP and in combat, and his consequent exposure to loud noise, the evidence is at least in equipoise regarding whether he has tinnitus owing to that type of military activity.  Although the June 2006 VA examiner determined that the claimed tinnitus is not related to military noise exposure, the Veteran has maintained throughout the pendency of this claim that his tinnitus first manifested during his service, and that he has endured persistent ringing in his ears ever since.  His testimony as to service onset is credible and is not contradicted by other evidence of record.  

Thus, the Board is left with the competent and credible evidence provided by the Veteran regarding having had incurred tinnitus in service and having experienced it ever since.  As such, the evidence is at least in relative balance, meaning as favorable for this claim as against it, and in this circumstance the claim of entitlement to service connection for tinnitus must be granted with resolution of this reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), ("a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, this need only be an "as likely as not" proposition, which in this instance it is for the reasons and bases discussed.

Resolving this reasonable doubt in the Veteran's favor, service connection is granted for his tinnitus.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Bilateral Hearing Loss

For the purpose of applying the laws administered by VA, impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 


Here, though, the evidence does not reflect hearing loss of this required minimal severity.  The Veteran underwent a VA examination in June 2006.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
15
25
LEFT
25
25
20
20
15

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 100 percent in the left ear.  The examiner noted that puretone test results reflect normal hearing bilaterally with the exception of mild sensorineural hearing loss at 250 Hertz bilaterally (so outside of the frequency range contemplated by § 3.385).  The examiner further added that speech recognition thresholds were in agreement with the puretone test results, and that the hearing thresholds are essentially normal.  

Based on those audiometric findings, service connection for bilateral hearing loss is not warranted since there is not the required indication of a currently ratable hearing loss disability according to VA standards defined in § 3.385.  In the absence of suggestion the Veteran has a ratable disability owing to hearing loss, service connection cannot be established because there is no present-day disability to relate or attribute to his military service, indeed, even to the noise exposure he concededly experienced in combat.  See Shedden, 381 F.3d at 1166-67 (holding, in relevant part, that service connection requires the existence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and that "[i]n the absence of proof of present disability there can be no valid claim") (citation omitted).


Should in the future the Veteran obtain this required evidence indicating he has the necessary ratable disability owing to hearing loss, or at the very least showing he has at some point since the filing of this claim or contemporaneous thereto, he is invited to refile this claim.  The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  And this, as explained, at the very minimum means showing he has sufficient hearing loss to satisfy the threshold minimum requirements of § 3.385.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

To reiterate, Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

In McClain, the Court held that a service-connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved.  More recently, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court further clarified that the Board must address diagnoses generated prior to the filing of a claim in determining whether a current disability existed during the pendency of the claim.  Determination that a diagnosis is sufficiently proximate to the filing of a claim so as to constitute evidence of a "current diagnosis" is a factual finding to be made by the Board in the first instance.  Id. at 294, n.3.

Here, though, there simply is no such suggestion, much less indication.

Because the Veteran does not have a ratable hearing loss disability for VA compensation purposes, he does not meet the threshold element of this service-connection claim.  Therefore, it is unnecessary for the Board to address the remaining elements of this claim, such as whether there is evidence of hearing loss during his service, and whether there is evidence of a nexus, or alternatively, evidence of continuing symptoms since his service.

The Board has considered his reports of difficulty hearing.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   

However the degree to which the Veteran's hearing has decreased is a complex medical question, not capable of lay observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder).  The appropriate expertise is required to determine whether his hearing acuity is impaired to the level of a ratable hearing loss disability under VA regulation - again, meaning according to § 3.385.  And the record is devoid of any evidence suggesting he has the appropriate training, experience, or expertise to render audiological findings addressing this governing VA regulation.  See 38 C.F.R. § 3.159 (a)(1) (2014) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Thus, while he is competent to report what he experiences, he is not competent to ascertain his level of hearing loss, as such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board assigns greater weight to the competent medical evidence, specifically the June 2006 VA audiology findings, than his lay statements.  


The preponderance of the evidence is against this claim for service connection for a bilateral hearing loss disability, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b) (2014).  Thus, this hearing loss claim, unlike the claim for tinnitus, is being denied.  

Left Knee Disorder, Status Post ACL Repair

The Veteran contends that service connection is warranted for his left knee disability.  At the November 2014 Board hearing, the Veteran testified that he started having problems with his left knee during his military service because of the military marching, running, and climbing.  He further added that standing on his feet for long periods of time as a military police officer also placed a great deal of stress on his knees.  See the Board hearing transcript.  The Veteran asserts that his left knee disability is attributable to his military service.  

Upon entry into service, the Veteran denied having or had previously a trick or locked knee, but reported undergoing left knee ACL surgery on his March 2001 report of medical history at enlistment.  Clinical evaluation of the Veteran's lower extremities was normal, as reflected on the March 2001 report of medical examination at enlistment.  The examining physician noted that the Veteran had left ACL surgery prior to service.  An orthopedic consultation conducted in March 2001 noted that the Veteran reported injuring his left knee in high school while playing football.  He stated that the left knee was surgically repaired.  Examination of the left knee reflected healed anterior scars that were non-tender.  The left knee was not swollen, the Veteran demonstrated good stability, and range of motion testing was normal.  He was assessed with a history of repair of the left ACL with good results.  In December 2002, the Veteran reported to sick call with complaints of left knee pain after being involved in a fight and getting kicked in his knee.  He also complained of edema and some popping.  After physical examination of the left knee, he was assessed with a strain.  Upon discharge from service, clinical evaluation of the Veteran's lower extremities was normal, and the Veteran denied having any knee trouble.  See the June 2005 reports of medical examination and medical history.  

After discharge from service, the Veteran underwent a VA examination in June 2006.  He reported having ACL reconstruction surgery of his left knee following a football injury in high school.  He indicated that results were excellent and durable, and he has had no complaints to the left knee since that time.  Physical examination testing of the left knee revealed an anterior midline incision over the tibial tubercle and inferior patellar region.  There was no heat, swelling, redness, or effusion.  McMurray and drawer testing were negative, and there was no tenderness to direct patellar compression.  There was also no gross clinical instability of the left knee.  Range of motion testing reflected extension to 0 degrees and flexion to 140 degrees.  The examiner concluded that the Veteran exhibited a normal left knee.  

In April 2014, the Veteran was afforded an additional VA examination for his left knee disability.  The Veteran reported to the examiner that he has had no treatment for his left knee since leaving the military.  He admitted to wearing a knee brace for the left knee approximately three to four years ago when running, but denied having any complaints of his left knee giving way at the time of the examination.  The Veteran stated that his left knee feels weak on stairs, along with some tightness and soreness.  Upon review of the records, the examiner noted that the Veteran sustained an injury to his left knee while playing football prior to his military service.  Findings included a traumatic effusion and an ACL tear.  Reconstruction was performed with a rather benign postoperative course.  After three months, he displayed excellent muscle tone, full range of motion of the left knee, and a little bit of patellofemoral crepitus, which was considered asymptomatic.  The Veteran informed the examiner that in December 2002, during his military service, he was kicked, and this injury caused his left knee to become symptomatic.  

After physical examination testing, the examiner diagnosed the Veteran with status post ACL reconstruction to the left knee.  The examiner concluded that the Veteran's left knee disability existed prior to service, but found no evidence that it was aggravated beyond the natural progression and natural history of a knee following ACL reconstruction.  The examiner explained that the Veteran's left knee ACL reconstruction was done prior to service and was apparently asymptomatic while in the military.  Although the left knee was aggravated in the military by the December 2002 incident, the examiner determined there was no evidence that the aggravation affected the natural history of the ACL reconstruction of the left knee.  

Because a left knee disability was not noted on entry, the presumption of soundness attaches.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  As explained, to rebut this presumption of soundness, VA must show by clear and unmistakable evidence both that the disability existed prior to service and that it was not aggravated by service or that any worsening of the disability was not above and beyond the condition's natural progression.  See VAOPGCPREC 3-2003 (July 16, 2003).

After considering the relevant evidence, the Board finds that the presumption of soundness has been rebutted by the required clear and unmistakable evidence showing that a left knee disability preexisted the Veteran's service and was not chronically worsened by it, so aggravated beyond its natural progression.  This burden to show no aggravation of a preexisting disease or disorder during service is an "onerous" one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  As mentioned, it is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the non-aggravation result be "undebatable."  Cotant, 17 Vet. App. at 131, citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  It is a "very demanding" clear-and-unmistakable-evidence standard.  See MacMinagil v. Shinseki, No. 09-1536, 2011 WL 1534512 (Vet. App. April 25, 2011), citing Cotant at 131.

The Board reached this conclusion by reviewing the relevant evidence discussed, which reflects that the Veteran underwent ACL reconstruction surgery on his left knee in 1999, prior to him entering the military.  More importantly, the Board also bases its opinion on the VA examiner's findings in April 2014 that the left knee disability both preexisted service and was not aggravated thereby, and that any worsening of the left knee disability was by the natural progression of the disorder, so not above and beyond it.  The Board finds the April 2014 opinion highly probative because it was based on a review of the pertinent evidence in its entirety and because the examiner provided the necessary explanatory rationale for his conclusions - indeed, citing to specific evidence in the file.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  

Because the alleged left knee disability preexisted the Veteran's period of service, service connection for the claimed disability can only be granted on the basis of aggravation.  38 C.F.R. § 3.306.  And because the April 2014 examiner found that any worsening of the claimed disability was due to its natural progression, service connection for this disability on the basis of aggravation is precluded.  Id.  To reiterate, mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service," unless the underlying condition, itself, as contrasted with mere symptoms, has worsened.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.

The Board is mindful of the Veteran's assertions regarding the origins of his present-day left knee disability.  However, since the condition at issue is medically complex, rather than simple, there has to be medical evidence supporting this notion of aggravation of the pre-existing disability.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

The preponderance of the evidence is against this claim of entitlement to service connection for this left knee disorder, status post ACL repair, so the 
benefit-of-the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (2014).  Thus, this claim must be denied.  


ORDER

The appeal of the claim concerning whether the proper amount of severance pay was withheld from compensation benefits is dismissed since withdrawn.

A rating higher than 10 percent for the chronic right ankle strain is denied.  

A rating higher than 10 percent for the chronic left ankle strain is denied.  

A rating higher than 10 percent for the right knee retropatellar pain syndrome is denied.  

However, the claim of entitlement to service connection for tinnitus is granted.  

The claim of entitlement to service connection for bilateral hearing loss is denied.  

The claim of entitlement to service connection for a left knee disorder, status post ACL repair, is denied.  


REMAND

As concerning the remaining claims for increased ratings for the service-connected right and left shoulder disabilities, the Veteran indicated to the April 2014 examiner that he had sustained a job-related injury to his left shoulder that had resulted in treatment covered by workers' compensation.  See the April 2014 VA examination report.  

But upon review of the Veteran's electronic folder, there is no indication that medical records associated with his workers' compensation claim have been obtained, much less considered.  These additional records are potentially relevant so must be obtained and considered.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As these medical records may also reflect evaluation or treatment for the service-connected right shoulder disability, as well, the claim concerning this other shoulder also must remanded.  Id.

With regards to the derivative claim of entitlement to a TDIU, the Veteran testified during his November 2014 hearing that he had stopped working full time because of his right shoulder disability.  See the Board hearing transcript.  So he has raised this derivative TDIU claim since he already had a claim in this appeal for a higher rating for this service-connected right shoulder disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2011).  A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  The Court has held that a request for a TDIU "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability."  Rice, 22 Vet. App. at 453.  See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased-compensation claims apply to a TDIU claim); Mayhue v. Shinseki, 24 Vet. App. 273 (2011) (determining the Board had failed to apply 38 C.F.R § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his posttraumatic stress disorder (PTSD)).  Entitlement to a TDIU is raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased-rating claim only when the Roberson requirements are met).  But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Therefore, the RO should adjudicate this issue of derivative entitlement to a TDIU in the first instance to avoid prejudicing the Veteran.  See e.g. Bernard v. Brown, Vet. App. 384 (1993).

Having said that, in a claim for a TDIU the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2014), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2014)."  It is currently the Veteran Benefits Administration's (VBA's) policy that:

If the facts of the case require VA to examine the Veteran [as part of his or her TDIU claim], do not ask the examiner to opine as to whether or not the Veteran is unemployable due to his or her service-connected disabilities.  The responsibility for this decision rests solely with the rating activity.  VA should request that the examiner comment instead on the functional impairment caused solely by the service-connected disabilities.  

VBA Fast Letter 13-13 (Jun. 17, 2013) (citations omitted) (emphasis added).  While Fast Letters are not binding on the Board, the information contained therein is consistent with case law, as discussed above.  Floore, 26 Vet. App. at 381.


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  If possible, obtain the Veteran's complete workers' compensation file, including all medical records from the Illinois Workers' Compensation Commission considered in determining his entitlement.  If these records cannot be obtained, a formal finding of unavailability memorandum should be placed in the record.

2.  Send the Veteran VCAA notice as concerning the additional issue of his derivative entitlement to a TDIU.  All notification requirements and development procedures in 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2014) and 38 C.F.R. §§ 3.102, 3.159 (2014) must be met.  

3.  Schedule a VA compensation examination to assess the severity of the Veteran's service-connected disabilities, but especially to determine their impact, either individually or in combination, on his employability owing to their functional impairment.  He must be notified of the date, time and place of the examination and advised that failure to report for any scheduled examination may result in the denial of his TDIU claim.  38 C.F.R. § 3.655 (2014).  A copy of the notice letter must be associated with the electronic file, and a courtesy copy sent to the representative.  

All appropriate diagnostic testing and evaluation needed to make this determination should be performed, and all clinical findings reported in detail.  

The examiner is asked to assess the severity of all of the Veteran's service-connected disabilities (those being PTSD, a right shoulder disability, left shoulder disability, right knee disability, right ankle disability, and left ankle disability) and their effect on his ability to obtain and maintain substantially gainful employment versus what would be considered marginal employment in comparison, given his level of education, prior work experience and training, but not taking into account his age or any non-service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.

If it is determined he is indeed incapable of obtaining or retaining substantially gainful employment because of the severity of these service-connected disabilities, then the examiner is additionally asked to indicate the approximate date of onset of this total occupational impairment.  In doing so, the examiner is asked to reconcile any opinion with all evidence of record.  
It is imperative the examiner discuss the rationale of the opinion in response to this question, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  


4.  Then readjudicate these remaining claims for increased ratings for the service-connected right and left shoulder disabilities, in light of this and all other additional evidence.  Also adjudicate the derivative TDIU claim that was raised during the videoconference hearing before the Board.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental SOC (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


